Citation Nr: 1233767	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.

(The issue of entitlement to regional office withholding of attorney fees in connection with past due monies owed the Veteran because of the October 2008 rating decision, is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the November 2010 Remand for that history.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The April 2012 remand referred to the agency of original jurisdiction (AOJ) for appropriate action a claim for automobile and adaptive equipment or adaptive equipment only, and a claim for aid and attendance.  However, these claims were not adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are once again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in April 2012 to obtain a medical opinion as to whether the aggregate disabilities for which the Veteran is now service connected do, or do not, render him sufficiently disabled as to qualify the claimant for a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.  Moreover, while the appeal was in remand status a VA opinion was obtained in May 2012.

However, the Board finds the May 2012 opinion to be inadequate.  The Board has reached this conclusion because while the examiner, after a review of the record on appeal, opined that the loss of use of his lower extremities was caused by his "severe axonal sensorimotor peripheral neuropathy in the legs," the examiner did not provide an opinion as to the cause of the axonal sensorimotor peripheral neuropathy and whether any of the Veteran's service-connected disabilities caused or aggravated the axonal sensorimotor peripheral neuropathy. 

Therefore, the Board finds that a remand for a clarifying opinion is required.  See 38 U.S.C.A. § 5103(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain an addendum to the May 2012 opinion by another qualified examiner.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  What is the cause of the Veteran's severe axonal sensorimotor peripheral neuropathy in the legs?

b.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities caused or aggravated the axonal sensorimotor peripheral neuropathy in the legs? 

In providing answers to the above questions, the examiner must provide a medical reason for its conclusion and mere citation to negative evidence is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the decision is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of axonal sensorimotor peripheral neuropathy (i.e., a baseline) before the onset of the aggravation. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

2.  The RO should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal, and a reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be





handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

